DETAILED ACTION
	In RCE filed on 02/02/2022 Claims 1-13 and 18-20 are pending. Claims 1, 7, and 18-19 are currently amended. Claims 14-17 are canceled. Claims 1-13 and 18-20 are considered in the current Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/084367 (“Tada”) in view of US 2018/0318922 A1 (“Valls Angles”).
Regarding claim 1, Tada teaches a method of additive manufacturing using xerography for layer deposition ([0001, 0024, 0030-0035], and Fig. 1- 2 teach a method of using a 3D printing apparatus to print a 3D object via electrophotography) comprising:
	forming a plurality of build layers, each of the plurality of build layers formed by:
		transferring a first build material having a first particle size to a conveyor (11) (Figs. 1-2, and [0025-0027, 0048-0049] teach a first particle image forming unit 10a which transfers a first particle material Ma onto conveying belt 11); and 
		transferring a second build material to form one of the plurality of build layers (Fig. 1-2 and [0025-0027, 0048-0049, 0060, 0063, 0065] teach a second image forming unit 10b, 10c, or 10d which transfers a second particle material to form one particle layer with the first particle material);
			wherein each transfer step is performed by a xerographic engine (In Figs. 1-2 and [0024, 0026-0027, 0030-0035, 0048-0049] the process is taught to occur electrophotographically, i.e., xerographically, thus the units 10a- 10d are interpreted as a xerographic engine which transfer in a xerographic manner).
	Tada does not explicitly teach transferring a second build material on the first build material; and wherein a particle size of the second build material is smaller than the first build material and is used as a gap filler in the build layer.
	Valls Angles teaches transferring a second build material on the first build material; and wherein a particle size of the second build material is smaller than the first build material and is used as a gap filler ([0017, 1221-1222, 1229] teach AM including technologies including laminated object manufacturing; [0890, 0896-0898, 0904] teach a bimodal distribution of particle sizes for more dense packing and proper mixing; depending on the AM technology chosen and if high densities are required, which is often the case when high mechanical properties are desired, a high density powder mix is desirable, even as near as possible to close packing in the case of spherical powders. See also [0887, 0927-0928, 0938]).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the build layer formation steps of Tada to incorporate transferring a second build material on a first build material, where the particle size of the second build material is smaller than the first build material such that the second material is used as a gap filler as taught by Valls Angles motivated by increasing the packing density, improving mixing, and obtaining high mechanical properties (Valls Angles - [0896-0897]).

	Regarding claim 2, Tada teaches fusing the transferred first and second build materials in a transfuse station ([0042-0045, 0050-0052] further teach the stack unit U3 pressing and melting the particle layer which is comprised of deposited first and second particles. This teaching is interpreted as fusing the particles to form a single layer. Therefore, the stack unit U3 is a transfuse station).

	Regarding claim 3, Tada teaches the conveyor is a belt or a drum (Fig. 1 and [0027] teach layer carrier 11 being a belt).

	Regarding claim 4, Tada teaches the transferring steps for the first build material and the second build material are carried out in separate xerographic engines (Figs. 1-2 and [0024, 0026-0027, 0030-0035, 0048-0049] teach the process is taught to occur electrophotographically, i.e., xerographically, via units 10a- 10d therefore units 10a- 10d are interpreted as separate xerographic engines).

	-Regarding claim 5, Tada in view of Valls Angles teach and/or suggest the first build material has a particle size from about 10 microns to about 20 microns ([0025-0026] of Tada teach the units 10a, 10b using particles having a particle size ranging from 5 microns to 50 microns. [0892-0895] of Valls Angles teach particles sizes of 18 microns or smaller. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details).

Regarding claim 6, Tada in view of Valls Angles teach and/or suggest the second build material has a particle size from about 4 microns to about 8 microns ([0025-0026] teach the units 10a, 10b using particles having a particle size ranging from 5 microns to 50 microns. [0892-0895] of Valls Angles teach particles sizes of 18 microns or smaller. [0897-0898] of Valls Angles teach a ratio of the main powder to a secondary, smaller powder being roughly 1:0.414. The combination of the ranges disclosed with the ratio of Valls Angels yields a second particle range of about 2 to 20 microns; or less than about 7 microns. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details).

Regarding claim 7, Tada teaches and/or suggests forming one or more support layers, each of the one or more support layers formed by: 
transferring a first support material having a first particle size to the conveyor (Fig. 1 and [0020, 0025-0028, 0048-0049] teach a second image forming unit 10b which transfers a support material Mb onto conveyance belt 11); and
transferring a second support material to form one of the one or more support layers (Figs. 1-2, and [0025-0028, 0048- 0049] teach increasing the number of units 10a- 10d according to the type of molding material used, wherein the molding material comprises structural and support materials, and combining multiple materials of different composition, color, hardness, physical properties, etc. allows for a greater number of 3D models to be produced. Based on this, one of ordinary skill in the art would have found it obvious to combine multiple, different support materials in order to allow for a greater number of 3D models to be produced); 
wherein each transferring step for the first and second support material is performed by a xerographic engine (Figs. 1-2 and [0024, 0026-0027, 0030-0035, 0048-0049] teach the process occurring electrophotographically, i.e., xerographically, thus the units 10a- 10d are interpreted as a xerographic engine which transfer in a xerographic manner).
Tada does not explicitly teach transferring a second support material on the first support material; and a particle size of the second support material is smaller than the first support material and is used as a gap filler in the support layer.
	Valls Angles teaches transferring a second material on the first material; and wherein a particle size of the second material is smaller than the first material and is used as a gap filler ([0017, 1221-1222, 1229] teach AM including technologies including laminated object manufacturing; [0890, 0896-0898, 0904] teach a bimodal distribution of particle sizes for more dense packing and proper mixing; depending on the AM technology chosen and if high densities are required, which is often the case when high mechanical properties are desired, a high density powder mix is desirable, even as near as possible to close packing in the case of spherical powders. See also [0887, 0927-0928, 0938]).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to use the known technique of a bimodal particle size distribution described by Valls Angles to improve the similar support layer and formation steps of the support layer of Tada in the same way. See MPEP 2143(I)(C). Here, one of ordinary skill in the art would have found it obvious before the effective filing date to have a support layer comprising support material particles of two different sizes motivated by increasing the packing density, improving mixing, and obtaining high mechanical properties of the support material (Valls Angles - [0896-0897]).

	Regarding claim 18, Tada teaches and/or suggests a method of additive manufacturing ([0001, 0024, 0030-0035], and Fig. 1- 2 teach a method of using a 3D printing apparatus to print a 3D object via electrophotography) comprising:
	forming a plurality of build layers, each of the plurality of build layers formed by:
		transferring a first build material having a particle size in a range from about 10 microns to about 20 microns to form a first build material (Figs. 1-2, and [0025-0027, 0048-0049] teach a first particle image forming unit 10a which transfers a first particle material Ma onto conveying belt 11; [0025 0026] teach the units 10a, 10b using particles having a particle size ranging from 5 microns to 50 microns. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details); and
transferring a second build material to form one of the plurality of build layers (Fig. 1-2 and [0025-0027, 0048-0049, 0060, 0063, 0065] teach a second image forming unit 10b, 10c, or 10d which transfers a second particle material to form one particle layer with the first particle material)
		wherein each transfer step is performed by a separate xerographic engine (Figs. 1-2 and [0024, 0026-0027, 0030-0035, 0048-0049] teach the process is taught to occur electrophotographically, i.e., xerographically, via units 10a- 10d therefore units 10a- 10d are interpreted as separate xerographic engines). 
Tada does not explicitly teach transferring a second build material having a second particle size in a range from about 4 microns to about 8 microns on the first build material; and wherein the second build material is used as a gap filler in the build layer.
Valls Angles teaches transferring a second build material on the first build material; and wherein a particle size of the second build material is smaller than the first build material; and wherein the second build material is used as a gap filler ([0017, 1221-1222, 1229] teach AM including technologies including laminated object manufacturing; [0890, 0896-0898, 0904] teach a bimodal distribution of particle sizes for more dense packing and proper mixing; depending on the AM technology chosen and if high densities are required, which is often the case when high mechanical properties are desired, a high density powder mix is desirable, even as near as possible to close packing in the case of spherical powders. See also [0887, 0927-0928, 0938]).
Tada in view of Valls Angles teach and/or suggest the second build material has a particle size from about 4 microns to about 8 microns ([0025-0026] teach the units 10a, 10b using particles having a particle size ranging from 5 microns to 50 microns. [0892-0895] of Valls Angles teach particles sizes of 18 microns or smaller. [0897-0898] of Valls Angles teach a ratio of the main powder to a secondary, smaller powder being roughly 1:0.414. The combination of the ranges disclosed with the ratio of Valls Angels yields a second particle range of about 2 to 20 microns; or less than about 7 microns. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists. Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the build layer formation steps of Tada to incorporate transferring a second build material on a first build material, where the particle size of the second build material is smaller than the first build material such that the second material is used as a gap filler as taught by Valls Angles motivated by reasons set forth in claim 1.

Regarding claim 19, Tada teaches and/or suggests forming a support layer, the support layer formed by: transferring a first support material having a first particle size to form a first support material to a conveyor in the form of a belt or drum (Fig. 1 and [0020, 0025-0028, 0048-0049] teach a second image forming unit 10b which transfers a support material Mb onto conveyance belt 11); and transferring a second support material to form the support material layer (Figs. 1-2, and [0025-0028, 0048-0049] teach increasing the number of units 10a- 10d according to the type of molding material used, wherein the molding material comprises structural and support materials, and combining multiple materials of different composition, color, hardness, physical properties, etc. allows for a greater number of 3D models to be produced. Based on this, one of ordinary skill in the art would have found it obvious to combine multiple, different support materials in order to allow for a greater number of 3D models to be produced); and
wherein each transferring step for the first and second support material is performed by a xerographic engine (Figs. 1-2 and [0024, 0026-0027, 0030-0035, 0048-0049] teach the process occurring electrophotographically, i.e., xerographically, thus the units 10a- 10d are interpreted as a xerographic engine which transfer in a xerographic manner).
Tada does not explicitly teach transferring a second support material on the first support material; a particle size of the second support material is smaller than the first support material; and wherein the second support material is used as a gap filler in the support layer.
	Valls Angles teaches transferring a second material on the first material; and wherein a particle size of the second material is smaller than the first material; and wherein the second material is used as a gap filler ([0017, 1221-1222, 1229] teach AM including technologies including laminated object manufacturing; [0890, 0896-0898, 0904] teach a bimodal distribution of particle sizes for more dense packing and proper mixing; depending on the AM technology chosen and if high densities are required, which is often the case when high mechanical properties are desired, a high density powder mix is desirable, even as near as possible to close packing in the case of spherical powders. See also [0887, 0927-0928, 0938]).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to use the known technique of a bimodal particle size distribution described by Valls Angles to improve the similar support layer and formation steps of the support layer of Tada in the same way. See MPEP 2143(I)(C). Here, one of ordinary skill in the art would have found it obvious before the effective filing date to have a support layer comprising support material particles of two different sizes motivated by increasing the packing density, improving mixing, and obtaining high mechanical properties of the support material (Valls Angles - [0896-0897]).

	Regarding claim 20, Tada teaches each of the transferring steps for the first and second support materials is performed by a separate xerographic engine (Figs. 1-2 and [0024, 0026-0027, 0030-0035, 0048-0049] teach the process is taught to occur electrophotographically, i.e., xerographically, via units 10a-10d therefore units 10a-10d are interpreted as separate xerographic engines).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-107629 A (“Tada”) and US 2018/0318922 A1 (“Valls Angles”), as applied to claims 1 and 5, further in view of US 2014/0374958 A1 (“Taniuchi”).
	Regarding claim 8, Tada does not explicitly teach one of the plurality of build layers is formed on the support layer.
	Taniuchi teaches one of the plurality of build layers is formed on the support layer (Figs. 1, 3 and [0022] teach a layer of the structural material 4 being formed on a support layer 6).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Tada to incorporate a build layer on a support layer as taught by Taniuchi motivated by supporting isolated portions of the structural material (See Taniuchi – [0006]).

	Regarding claim 9, Tada does not explicitly teach one of the one or more support layers is formed on one of the plurality of build layers.
	Taniuchi teaches one of the one or more support layers is formed on one of the plurality of build layers (Figs. 1, 3 and [0022] teach a layer of the support material 6 being formed on a structural layer 4).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the process of Tada to incorporate a support layer on a build layer as taught by Taniuchi motivated by reasons set forth in claim 8.

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2016-107629 A (“Tada”) and US 2018/0318922 A1 (“Valls Angles”), as applied to claims 1 and 5, further in view of US 2017/0015063 A1 (“Hanyu”).
Regarding claim 10, Tada does not explicitly teach each of plurality of build layers has a thickness from about 20 microns to about 50 microns.
	Hanyu teaches each of plurality of build layers has a thickness from about 20 microns to about 50 microns ([0066, 0071] teach a particle layer formed of structural particles and support particles having a thickness of 30 microns).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the thickness of the build layers of Tada with the build layers of the claimed thickness as taught by Hanyu because this is a simple substitution of one equivalent element for another yielding predictable results. Both references are directed to laminated object manufacturing processes which form an object in a layer-by-layer manner (Tada - Problem to be Solved, Figs. 1-2; Hanyu – Fig. 1 and Abstract).

	Regarding claim 11, Tada does not explicitly teach teaches each of the plurality of build layers has a thickness from about 30 microns to about 40 microns.
	Hanyu teaches each of the plurality of build layers has a thickness from about 30 microns to about 40 microns ([0066, 0071] teach a particle layer formed of structural particles and support particles having a thickness of 30 microns).
	It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the thickness of the build layers of Tada with the build layers of the claimed thickness as taught by Hanyu because of reasons set forth in claim 10.

	Regarding claim 12, Tada does not explicitly teach teaches each of the one or more support layers has a thickness from about 20 to about 50 microns.
Hanyu teaches each of the one or more support layers has a thickness from about 20 to about 50 microns ([0066, 0071] teach a particle layer formed of structural particles and support particles having a thickness of 30 microns).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the thickness of the support layers of Tada with the support layers of the claimed thickness as taught by Hanyu because of reasons set forth in claim 10.

	Regarding claim 13, Tada does not explicitly teach teaches each of the one or more support layers has a thickness from about 30 microns to about 40 microns.
	Hanyu teaches each of the one or more support layers has a thickness from about 30 microns to about 40 microns ([0066, 0071] teach a particle layer formed of structural particles and support particles having a thickness of 30 microns).
It would have been obvious to one with ordinary skill in the art before the effective filing date to substitute the thickness of the support layers of Tada with the support layers of the claimed thickness as taught by Hanyu because of reasons set forth in claim 10.

Response to Arguments
Applicant’s amendments, see Pages 6-7 of Remarks, filed 02/02/2022, with respect to the rejections under 35 USC § 112 have been fully considered and are persuasive.  The 112 rejections of claims 1-13 and 18-20 have been withdrawn. 

Applicant’s arguments with respect to the prior art rejection of claim(s) 1-9 and 18-20 have been considered but are moot in view of the new ground of rejection under § 103 over Tada in view of Valls Angles.

Applicant argues that because the particle layer in Example 1 of Hanyu contains both build material and support material, Hanyu is silent with respect to the thickness of an individual build layer. Specifically, Applicant argues that because Hanyu’s Example 1 contains both build and support material, Hanyu does not disclose each of a plurality of build layers having a thickness from about 20 microns to about 50 microns as recited by claim 10 or from about 30 microns to about 40 microns as recited in claim 11. Similarly, Applicant argues that Hanyu does not disclose each of a plurality of support layers having a thickness from about 20 microns to about 50 microns as recited by claim 12 or from about 30 microns to about 40 microns as recited in claim 13.
The Examiner respectfully disagrees with this argument. There is nothing in the claim which precludes support material being a part of the claimed “build layers.” Similarly, there is nothing in the claim which precludes build material being a part of the claimed “support layers.” Thus, because the disclosure of Hanyu teaches a layer which includes both support and build material and has a thickness of 30 microns, Hanyu teaches all limitations recited in claims 10-13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEITH S SHAFI whose telephone number is (571)272-9643. The examiner can normally be reached 9:00am- 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEITH S SHAFI/Primary Examiner, Art Unit 1744